                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

PHYLLIS MATTHEWS,

                                 Plaintiff,

                                                                     Case No. 6:17-cv-1546-J-JRK
vs.

NANCY A. BERRYHILL,
Deputy Commissioner for Operations
of the Social Security Administration,
performing the duties and functions not
reserved to the Commissioner of
Social Security,

                      Defendant.
_____________________________________/

                                        OPINION AND ORDER1

                                                 I. Status

        Phyllis Matthews (“Plaintiff”) is appealing the Commissioner of the Social Security

Administration’s (“SSA(’s)”) final decision denying her claims for disability income benefits

(“DIB”) and supplemental security income (“SSI”). Plaintiff’s alleged inability to work is the

result of severe spinal damage, a removed spinal disc, pain in the left arm, and back

problems. See Transcript of Administrative Proceedings (Doc. No. 15; “Tr.” or “administrative

transcript”), filed December 13, 2017, at 65, 74, 83, 93, 232. Plaintiff filed an application for

DIB on October 11, 2013, Tr. at 193, alleging an onset disability date of September 16, 2013,




        1
               The parties consented to the exercise of jurisdiction by a United States Magistrate Judge. See
Notice, Consent, and Reference of a Civil Action to a Magistrate Judge (Doc. No. 14), filed December 13,
2017; Reference Order (Doc. No. 17), entered December 18, 2017.
Tr. at 65.2 Plaintiff applied for SSI on March 8, 2014, alleging an onset disability date of

September 16, 2013. Tr. at 195.3 The applications were denied initially, Tr. at 61, 65-73, 103,

104-06 (DIB); Tr. at 62, 74-82, 107-09, 110 (SSI), and upon reconsideration, Tr. at 63, 93-

102, 115, 116-20 (DIB); Tr. at 64, 83-92, 121-25, 126 (SSI).

        On June 7, 2016, an Administrative Law Judge (“ALJ”) held a hearing, during which

she heard testimony from Plaintiff, who was represented by counsel, and a vocational expert

(“VE”). Tr. at 37-60. Plaintiff was forty-five years old at the time of the hearing. Tr. at 40. The

ALJ issued a Decision on July 13, 2016, finding Plaintiff not disabled through the date of the

Decision. Tr. at 20-30.

        On June 23, 2017, the Appeals Council denied Plaintiff’s request for review, Tr. at 1-3,

thereby making the ALJ’s Decision the final decision of the Commissioner. On August 24,

2017, Plaintiff commenced this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) by timely

filing a Complaint (Doc. No. 1), seeking judicial review of the Commissioner’s final decision.

        On appeal, Plaintiff makes two arguments: 1) “[t]he [ALJ] failed to apply the correct

legal standards to the opinion of [treating physician,] Dr. [Joseph] Comfort”; and 2) “[t]he ALJ

failed to properly evaluate [Plaintiff’s] allegations of pain and limitations.” Plaintiff’s Brief (Doc.

No. 19; “Pl.’s Br.”), filed February 12, 2018, at 2; see Pl.’s Br. at 12-14 (first argument), 14-16

(second argument). On May 14, 2018, Defendant filed a Memorandum in Support of the

Commissioner’s Decision (Doc. No. 22; “Def.’s Mem.”) addressing Plaintiff’s arguments. After

a thorough review of the entire record and consideration of the parties’ respective


        2
                 Although actually completed on October 11, 2013, see Tr. at 193, the protective filing date
of the application is listed elsewhere in the administrative transcript as October 9, 2013, see, e.g., Tr. at 65,
93-94.
        3
                  Although actually completed on March 8, 2014, see Tr. at 195, the protective filing date of
the application is listed elsewhere in the administrative transcript as October 9, 2013, see, e.g., Tr. at 74, 83-
84.

                                                        -2-
memoranda, the undersigned determines that the Commissioner’s final decision is due to

be affirmed.

                                           II. The ALJ’s Decision

        When determining whether an individual is disabled,4 an ALJ must follow the five-step

sequential inquiry set forth in the Code of Federal Regulations (“Regulations”), determining

as appropriate whether the claimant (1) is currently employed or engaging in substantial

gainful activity; (2) has a severe impairment; (3) has an impairment or combination of

impairments that meets or medically equals one listed in the Regulations; (4) can perform

past relevant work; and (5) retains the ability to perform any work in the national economy.

20 C.F.R. §§ 404.1520, 416.920; see also Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th

Cir. 2004). The claimant bears the burden of persuasion through step four, and at step five,

the burden shifts to the Commissioner. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

        Here, the ALJ followed the five-step inquiry. See Tr. at 22-30. At step one, the ALJ

determined that Plaintiff “has not engaged in substantial gainful activity since September 16,

2013, the alleged onset date.” Tr. at 22 (emphasis and citation omitted). At step two, the ALJ

found that Plaintiff “has the following severe impairments: disorders of the spine, rheumatoid

arthritis, and myalgia[ ].” Tr. at 22 (emphasis and citation omitted). At step three, the ALJ

ascertained that Plaintiff “does not have an impairment or combination of impairments that

meets or medically equals the severity of one of the listed impairments in 20 [C.F.R.] Part

404, Subpart P, Appendix 1.” Tr. at 22 (emphasis and citation omitted).


        4
                   “Disability” is defined in the Social Security Act as the “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).


                                                         -3-
        The ALJ determined that Plaintiff has the following residual functional capacity

(“RFC”):

        [Plaintiff can] perform light work as defined in 20 [C.F.R. §§] 404.1567(b) and
        416.967(b) except with no overhead reaching, climbing, or exposure to
        hazards; no more than occasional stooping, crouching, and crawling; must
        have ability to change positions every 30 minutes to perform job from either
        seated or standing position; and, requires the use of cane for ambulation
        to/from duty station.

Tr. at 23 (emphasis omitted). At step four, the ALJ relied on the testimony of the VE and

found that Plaintiff is “unable to perform any past relevant work.” Tr. at 28 (emphasis and

citation omitted). At step five, after considering Plaintiff’s age (“43 years old . . . on the alleged

disability onset date”), education (“at least a high school education”), work experience, and

RFC, the ALJ again relied on the testimony of the VE and found that “there are jobs that exist

in significant numbers in the national economy that [Plaintiff] can perform,” Tr. at 28 (citation

omitted), including “cashier II,” “ticket taker,” and “marker,” Tr. at 29.5 The ALJ concluded that

Plaintiff “has not been under a disability . . . from September 16, 2013, through the date of

th[e D]ecision.” Tr. at 30 (emphasis and citation omitted).

                                         III. Standard of Review

        This Court reviews the Commissioner’s final decision as to disability pursuant to 42

U.S.C. §§ 405(g) and 1383(c)(3). Although no deference is given to the ALJ’s conclusions

of law, findings of fact “are conclusive if . . . supported by ‘substantial evidence.’” Doughty v.

Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th

Cir. 1998)). “Substantial evidence is something ‘more than a mere scintilla, but less than a



         5
                  The ALJ also noted that if Plaintiff had “an additional limitation of only occasional handling
due to the recent diagnosis of rheumatoid arthritis,” she would be capable of performing the following jobs:
“furniture rental clerk”; “call out operator”; and “surveillance systems monitor.” Tr. at 29.

                                                       -4-
preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quoting Hale v.

Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial evidence standard is met

when there is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Falge, 150 F.3d at 1322 (quoting Richardson v. Perales, 402 U.S. 389,

401 (1971)). It is not for this Court to reweigh the evidence; rather, the entire record is

reviewed to determine whether “the decision reached is reasonable and supported by

substantial evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

omitted). The decision reached by the Commissioner must be affirmed if it is supported by

substantial evidence—even if the evidence preponderates against the Commissioner’s

findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004) (per

curiam).

                                        IV. Discussion

       As noted, Plaintiff contends the ALJ erred in assessing Dr. Comfort’s opinion and in

evaluating Plaintiff’s subjective symptoms. The undersigned addresses Plaintiff’s arguments

in turn.

A. Dr. Comfort’s Opinion

       Plaintiff asserts that “[t]he ALJ failed to state what weight, if any, she accorded to Dr.

Comfort’s opinions and made a series of findings that are not supported by substantial

evidence.” Pl.’s Br. at 13. According to Plaintiff, “[t]he ALJ’s finding that a ‘majority of exams

are noted with check marks’ is not supported by substantial evidence.” Id. (quoting Tr. at 26).

Plaintiff also asserts that her “gait and mobility were normal at some examinations, but the

ALJ cherry picked those findings from the medical records.” Id. at 14. Plaintiff contends that

to the extent the ALJ found that most of Dr. Comfort’s treatment notes were illegible, “[t]his

                                               -5-
Court has held that the illegibility of important evidentiary material can warrant a remand for

clarification and supplementation as illegible records provide the reviewing court with no way

to determine whether the ALJ fully understood the medical evidence before her.” Id. at 13-14

(citing Yamin v. Comm’r of Soc. Sec., No. 6:07-cv-1574-Orl-GJK, 2009 WL 799457, at *2

(M.D. Fla. Mar. 24, 2009)).

        Responding, Defendant argues that “[a]lthough the ALJ did not expressly assign

weight to Dr. Comfort’s treatment notes, the ALJ ultimately assessed Plaintiff with an RFC

that fully encompassed Dr. Comfort’s findings, by restricting Plaintiff to light work with

additional reaching, postural, and environmental limitations and a need for a cane to

ambulate to and from her duty station.” Def.’s Mem. at 5 (citation omitted). Defendant further

contends that “[t]he other medical evidence of record show similar findings and assessments

that support the ALJ’s RFC finding.” Id. at 6.

        The Regulations6 establish a “hierarchy” among medical opinions7 that provides a

framework for determining the weight afforded each medical opinion: “[g]enerally, the

opinions of examining physicians are given more weight than those of non-examining

physicians[;] treating physicians[’ opinions] are given more weight than [non-treating

physicians;] and the opinions of specialists are given more weight on issues within the area



        6
                 On January 18, 2017, the SSA revised the rules regarding the evaluation of medical evidence
and symptoms for claims filed on or after March 27, 2017. See Revisions to Rules Regarding the Evaluation
of Medical Evidence, 82 Fed. Reg. 5844-01, 5844 (January 18, 2017). Because Plaintiff filed her claims before
that date, the undersigned cites the rules and Regulations applicable to Plaintiff’s claims, unless otherwise
noted.
        7
                  “Medical opinions are statements from physicians and psychologists or other acceptable
medical sources that reflect judgments about the nature and severity of [a claimant’s] impairment(s), including
[the claimant’s] symptoms, diagnosis and prognosis, what [the claimant] can still do despite impairment(s),
and [the claimant’s] physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(2); see also 20 C.F.R.
§ 404.1513(a) (defining “[a]cceptable medical sources”).

                                                       -6-
of expertise than those of non-specialists.” McNamee v. Soc. Sec. Admin., 164 F. App’x 919,

923 (11th Cir. 2006) (citing 20 C.F.R. § 404.1527(d)(1), (2), (5)). The following factors are

relevant in determining the weight to be given to a physician’s opinion: (1) the “[l]ength of the

treatment relationship and the frequency of examination”; (2) the “[n]ature and extent of [any]

treatment relationship”; (3) “[s]upportability”; (4) “[c]onsistency” with other medical evidence

in the record; and (5) “[s]pecialization.” 20 C.F.R. §§ 404.1527(d)(2)-(5), 416.927(d)(2)-(5);

see also 20 C.F.R. §§ 404.1527(e), 416.927(f).

        With regard to a treating physician or psychiatrist,8 the Regulations instruct ALJs how

to properly weigh such a medical opinion. See 20 C.F.R. § 404.1527(c). Because treating

physicians “are likely to be the medical professionals most able to provide a detailed,

longitudinal picture of [a claimant’s] medical impairment(s),” a treating physician’s or

psychiatrist’s medical opinion is to be afforded controlling weight if it is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence” in the record. Id. When a treating physician’s or psychiatrist’s

medical opinion is not due controlling weight, the ALJ must determine the appropriate weight

it should be given by considering the factors identified above (the length of treatment, the

frequency of examination, the nature and extent of the treatment relationship, as well as the

supportability of the opinion, its consistency with the other evidence, and the specialization

of the physician). Id.




        8
                 A treating physician or psychiatrist is a physician or psychiatrist who provides medical
treatment or evaluation to the claimant and who has, or has had, an ongoing treatment relationship with the
claimant, as established by medical evidence showing that the claimant sees or has seen the physician with
a frequency consistent with accepted medical practice for the type of treatment and/or evaluation required for
the medical condition. See 20 C.F.R. § 404.1502.

                                                      -7-
       If an ALJ concludes the medical opinion of a treating physician or psychiatrist should

be given less than substantial or considerable weight, he or she must clearly articulate

reasons showing “good cause” for discounting it. Hargress v. Soc. Sec. Admin., Comm’r, 883

F.3d 1302, 1305 (11th Cir. 2018) (citation omitted); Lewis v. Callahan, 125 F.3d 1436, 1440

(11th Cir. 1997). Good cause exists when (1) the opinion is not bolstered by the evidence;

(2) the evidence supports a contrary finding; or (3) the opinion is conclusory or inconsistent

with the treating physician’s or psychiatrist’s own medical records. Hargress, 883 F.3d at

1305 (citation omitted); Phillips, 357 F.3d at 1240-41; see also Edwards v. Sullivan, 937 F.2d

580, 583-84 (11th Cir. 1991); Schnorr v. Bowen, 816 F.2d 578, 582 (11th Cir. 1987) (stating

that a treating physician’s medical opinion may be discounted when it is not accompanied by

objective medical evidence).

       An examining physician’s opinion, on the other hand, is not entitled to deference. See

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (per curiam) (citing Gibson v.

Heckler, 779 F.2d 619, 623 (11th Cir. 1986)); see also Crawford, 363 F.3d at 1160 (citation

omitted). Moreover, the opinions of non-examining physicians, taken alone, do not constitute

substantial evidence. Broughton v. Heckler, 776 F.2d 960, 962 (11th Cir. 1985) (citing

Spencer v. Heckler, 765 F.2d 1090, 1094 (11th Cir. 1985)). However, an ALJ may rely on a

non-examining physician’s opinion that is consistent with the evidence, while at the same

time rejecting the opinion of “any physician” whose opinion is inconsistent with the evidence.

Oldham v. Schweiker, 660 F.2d 1078, 1084 (5th Cir. Unit B. 1981) (citation omitted).

       An ALJ is required to consider every medical opinion. See 20 C.F.R. §§ 404.1527(d),

416.927(d) (stating that “[r]egardless of its source, we will evaluate every medical opinion we

receive”). While “the ALJ is free to reject the opinion of any physician when the evidence



                                              -8-
supports a contrary conclusion,” Oldham, 660 F.2d at 1084 (citation omitted); see also 20

C.F.R. §§ 404.1527(d)(2), 416.927(d)(2), “the ALJ must state with particularity the weight

given to different medical opinions and the reasons therefor,” Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citing Sharfarz v. Bowen, 825 F.2d 278, 279

(11th Cir.1987)); Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005); Lewis, 125 F.3d

at 1440.

       Here, Dr. Comfort is a pain management doctor, who treated Plaintiff from November

2014 through May 2016. See Tr. at 398-400, 471-83, 490-522 (treatment notes from Dr.

Comfort). The ALJ observed that Dr. Comfort’s treatment notes are “hand written and very

hard to read; almost illegible” and that the “majority of exams are noted with check marks.”

Tr. at 26. “However,” stated the ALJ, “records from June of 2015 [through] May of 2016 show

[Plaintiff’s] gait and mobility were checked as normal.” Tr. at 26.

       Although the ALJ did not state the weight assigned to the opinions contained in Dr.

Comfort’s treatment notes, the undersigned finds that the ALJ accepted the impressions and

diagnoses contained in them. The ALJ correctly noted that Dr. Comfort’s most recent

treatment notes show that Plaintiff’s gait and mobility are normal. Tr. at 26 (Decision); see

Tr. at 490, 493, 496, 499, 502, 505, 511, 514, 519, 520 (duplicate) (treatment notes from

June 2015 to May 2016 indicating Plaintiff’s gait and mobility were normal). Moreover,

although some of Dr. Comfort’s treatment notes show that Plaintiff’s strength was reduced

and that her reflexes and sensation were abnormal, see Tr. at 471, 474, 519, 520 (duplicate),

more recent treatment notes from September 2015 to May 2016 show that Plaintiff had full

strength, her reflexes were normal, and her sensation was sometimes normal, see Tr. at 490,

493, 496, 502, 505, 508, 511, 514. As a whole, Dr. Comfort’s treatment notes are consistent



                                              -9-
with the ALJ’s RFC determination that Plaintiff can perform light duty with additional

limitations. See Tr. at 23 (Decision).

        The majority of Dr. Comfort’s treatment notes are in the form of either questionnaires

or check-off forms that Dr. Comfort completed, but they also contain some handwritten notes

that are mostly illegible. The illegibility of the handwritten notes does not warrant remand in

this case because, unlike the progress notes in Yamin, Dr. Comfort’s illegible notes are not

“critical to determining whether substantial evidence exist[s] to support the Commissioner’s

decision to deny [Plaintiff’s] claims.” Yamin, 2009 WL 799457, at *14. First, the opinions in

Dr. Comfort’s treatment notes are mostly in the form of checkmarks that are clear, and the

ALJ considered them. See Tr. at 26. Second, the ALJ also considered the progress notes

from three other treating physicians, Dr. Stephane Lavoie,9 Dr. Roland Brutus,10 and Dr.

Stanley F. Stockhammer, Jr.11 See Tr. at 24-27. As the ALJ observed, the treatment notes

from these physicians show largely normal findings consistent with the RFC. See, e.g., Tr.

at 347-48 (December 2013 treatment note from Dr. Lavoie showing Plaintiff had a “[n]ormal

motor and sensory exam,” her “[deep tendon reflexes were] intact throughout upper

extremities,” and she had “no pain with [range of motion] in all planes of movement of neck,”

and assessing Plaintiff with “[n]o ongoing restrictions”); Tr. at 380 (March 2014 treatment note

from Dr. Lavoie indicating that Plaintiff had “[m]ild pain to palpation along cervical spine,” she

had a “[n]ormal sensory and motor exam,” her “[deep tendon reflexes were] intact throughout


        9
                Dr. Lavoie is an orthopaedic doctor, who treated Plaintiff from September 2013 to April 2014.
See Tr. at 347-65, 378-81.
        10
               Dr. Brutus is a pain management doctor, who treated Plaintiff from February 2014 to June
2014. See 383-87, 404-14, 423-27.
        11
               Dr. Stockhammer is a doctor of osteopathic medicine, who treated Plaintiff from May 2014
to May 2016. See Tr. at 456-63, 538-43.

                                                     -10-
upper extremities,” and she had “mild pain with [range of motion] in all planes of movement

of neck”); Tr. at 384, 386, 405-06, 408, 412 (duplicate), 414 (duplicate), 427 (duplicate)

(treatment notes from Dr. Brutus spanning March 2014 to June 2014 showing normal

musculoskeletal findings and indicating Plaintiff “does well on her current treatment and is

able to live her life and do her daily household chores”); Tr. at 543 (July 2015 treatment note

from Dr. Stockhammer indicating Plaintiff has back pain due to sciatica, but otherwise

showing normal findings).

        In sum, the undersigned finds that the ALJ’s failure to specify the weight assigned to

Dr. Comfort’s opinions contained in the notes is harmless because it is clear he accepted

them and relied on them in formulating the RFC. Further, the illegibility of Dr. Comfort’s

handwriting does not warrant remand in this case because the illegible notes are not critical

to determining whether substantial evidence supports the Decision.

B. Plaintiff’s Subjective Complaints

        In arguing that the ALJ erred in evaluating Plaintiff’s subjective complaints, Plaintiff

specifically takes issue with the ALJ’s statement that Plaintiff’s “description of limited activity

appears more consistent with long-term opioid use as opposed to medical need as there is

no suggestion in the objective medical evidence that there is a need to lie down all day.” Pl.’s

Br. at 15 (quoting Tr. at 24). Plaintiff contends this statement is incorrect because Plaintiff

actually “testified that her most comfortable position [is] when she [is] stretched out.” Id.

(citing Tr. at 45). According to Plaintiff, “[t]he ALJ improperly substituted [her] opinion for that

of a medical expert” in making the allegedly erroneous statement. Id.12



        12
                 To the extent Plaintiff argues the ALJ’s alleged error in assessing Dr. Comfort’s opinions
compounds the ALJ’s evaluation of Plaintiff’s testimony, id. at 16, this argument fails because the undersigned
finds that the ALJ properly considered Dr. Comfort’s opinions, see supra pp. 9-11.

                                                      -11-
       Responding, Defendant asserts the ALJ “did not actually find opioid use was the true

cause of Plaintiff’s allegations of disabling limitations.” Def.’s Mem. at 15 (citation omitted).

According to Defendant, the ALJ “simply suggested opioid use as a possible alternate

explanation for Plaintiff’s allegations of disabling limitations, in light of the fact that the record

evidence as a whole did not support such allegations.” Id. (citation omitted).

       “[T]o establish a disability based on testimony of pain and other symptoms, the

claimant must satisfy two parts of a three-part showing: (1) evidence of an underlying medical

condition; and (2) either (a) objective medical evidence confirming the severity of the alleged

pain; or (b) that the objectively determined medical condition can reasonably be expected to

give rise to the claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002)

(citing Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)). “The claimant’s subjective

testimony supported by medical evidence that satisfies the standard is itself sufficient to

support a finding of disability.” Holt, 921 F.3d at 1223.

       “When evaluating a claimant’s subjective symptoms, the ALJ must consider such

things as: (1) the claimant’s daily activities; (2) the nature, location, onset, duration,

frequency, radiation, and intensity of pain and other symptoms; (3) precipitating and

aggravating factors; (4) adverse side-effects of medications; and (5) treatment or measures

taken by the claimant for relief of symptoms.” Davis v. Astrue, 287 F. App’x 748, 760 (11th

Cir. 2008) (unpublished) (citing 20 C.F.R. § 404.1529(c)(3)(i)-(vi)). To reject a claimant’s

assertions of subjective symptoms, “explicit and adequate reasons” must be articulated by

the ALJ. Wilson, 284 F.3d at 1225; see also Dyer, 395 F.3d at 1210; Marbury v. Sullivan, 957

F.2d 837, 839 (11th Cir. 1992).




                                                 -12-
        The SSA recently issued new guidance to ALJs about how to evaluate subjective

complaints of pain and other symptoms. The SSA has “eliminat[ed] the use of the term

‘credibility’ from [its] sub-regulatory policy, as [the R]egulations do not use this term.” Social

Security Ruling (“SSR”) 16-3P, 2017 WL 5180304, at *2 (Oct. 25, 2017).13 “In doing so, [the

SSA has] clarif[ied] that subjective symptom evaluation is not an examination of an

individual’s character.” Id. Accordingly, ALJs are “instruct[ed] . . . to consider all of the

evidence in an individual’s record when they evaluate the intensity and persistence of

symptoms after they find that the individual has a medically determinable impairment(s) that

could reasonably be expected to produce those symptoms.” Id. “The change in wording is

meant to clarify that [ALJs] aren’t in the business of impeaching claimants’ character;

obviously [ALJs] will continue to assess the credibility of pain assertions by applicants,

especially as such assertions often cannot be either credited or rejected on the basis of

medical evidence.” Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016) (emphasis in original).

        Here, the ALJ followed SSR 16-3P and discounted to an extent Plaintiff’s subjective

complaints. Specifically, the ALJ found that Plaintiff’s “medically determinable impairments

could reasonably be expected to cause the alleged symptoms; and that [Plaintiff’s]

statements concerning the intensity, persistence and limiting effects of these symptoms are

somewhat consistent with the medical evidence and other evidence in the record.” Tr. at 24.

The ALJ then stated as follows:

        As will be discussed in detail [in the Decision], deviations include notations in
        the record that [Plaintiff] was doing well after cervical fusion. Furthermore, her
        description of limited activity appears more consistent with long-term opioid use



        13
                 There was a prior version of SSR 16-3P in place at the time of the ALJ’s Decision. See SSR
16-3P, 2016 WL 1119029 (Mar. 16, 2016). The same relevant language quoted in this Opinion and Order
appears in this prior version. See id. at *1.

                                                    -13-
       as opposed to medical need as there is no suggestion in the objective medical
       evidence that there is a need to lie down all day.

Tr. at 24.

       The ALJ’s reference to Plaintiff’s need to lie down all day is confusing as it does not

appear that Plaintiff testified or otherwise stated that she needs to lie down all day. See Tr.

at 45-46. The ALJ could have drawn that inference from Plaintiff’s testimony that the most

comfortable position for her is when she is “pretty much stretched out,” Tr. at 45, but the

testimony is not as strong as the ALJ portrayed. However, to the extent the ALJ’s reference

to Plaintiff’s alleged need to lie down all day is erroneous, any error in this regard is harmless

because, as explained below, the ALJ adequately evaluated Plaintiff’s subjective complaints.

       Substantial evidence supports the ALJ’s finding that Plaintiff’s subjective complaints

were only somewhat consistent with the evidence of record. In making this finding, the ALJ

discussed in detail the medical evidence showing largely normal findings. See Tr. at 24-27;

see supra pp. 9-11 (discussion of medical evidence). The ALJ observed that “examinations

and diagnostic testing do not document any objective medical findings that would prevent

[Plaintiff] from performing work activity within the established residual functional capacity.”

Tr. at 27; see Tr. at 27-28.

       The ALJ correctly noted that “although [Plaintiff] has received various forms of

treatment for the allegedly disabling symptoms, which would normally weigh somewhat in

[Plaintiff’s] favor, the record also reveals that the treatment, including surgery and pain

management, has been generally successful in controlling those symptoms.” Tr. at 27; see

Tr. at 384, 386, 405-06, 408, 412 (duplicate), 414 (duplicate), 427 (duplicate) (treatment

notes spanning March 2014 to June 2014 indicating Plaintiff “does well on her current

treatment and is able to live her life and do her daily household chores”).

                                               -14-
       The ALJ observed that “given [Plaintiff’s] allegations of totally disabling symptoms, one

might expect to see some indication in the treatment records of restrictions placed on

[Plaintiff] by the treating doctor,” but that “a review of the record in this case reveals no

restrictions recommended by a treating doctor except for a 15-pound weight limit following

surgery, which . . . [was] only temporary.” Tr. at 28; see Tr. at 354 (October 2013 treatment

note from Dr. Lavoie stating Plaintiff could not lift over fifteen pounds); Tr. at 348 (December

2013 treatment note from Dr. Lavoie stating that Plaintiff has “[n]o ongoing restrictions”).

       The ALJ further noted that Plaintiff “portrayed no evidence of pain or discomfort while

testifying at the hearing.” Tr. at 28. The ALJ stated, however, that because “[t]he hearing was

short-lived and cannot be considered a conclusive indicator of [Plaintiff’s] overall level of pain

on a day-to-day basis, the apparent lack of discomfort during the hearing is given some slight

weight.” Tr. at 28.

       Accordingly, to the extent the ALJ’s statement regarding Plaintiff’s need to lie down

all day was erroneous, this error is harmless because the ALJ articulated explicit and

adequate reasons to find Plaintiff’s subjective complaints only “somewhat consistent” with the

other evidence of record. Tr. at 24.

                                        V. Conclusion

       After a thorough review of the entire record, the undersigned finds that the ALJ’s

Decision is supported by substantial evidence. Accordingly, it is

       ORDERED:

       1.     The Clerk of Court is directed to enter judgment pursuant to sentence four of

42 U.S.C. § 405(g), and pursuant to § 1383(c)(3), AFFIRMING the Commissioner’s final

decision.


                                               -15-
      2.    The Clerk is further directed to close the file.

      DONE AND ORDERED at Jacksonville, Florida on March 4, 2019.




bhc
Copies to:
Counsel of record




                                            -16-
